PER CURIAM.
Appellant argues that the trial court erroneously excluded certain testimony upon the state’s hearsay objection. By not raising in the trial court those arguments for admissibility now raised on appeal, appellant failed to preserve his contention that the excluded statements were non-hearsay or that they fell within some exception to the hearsay rule. See Tillman v. State, 471 So.2d 32, 35 (Fla.1985); Guittierez v. State, 704 So.2d 161 (Fla. 4th DCA 1997) (Gross, J., concurring).
DELL, KLEIN and GROSS, JJ., concur.